IN THE SUPREME COURT OF THE STATE OF NEVADA


                 OSTEOPATHIC MEDICAL                                  No. 67691
                 ASSOCIATES OF NEVADA,
                                     Appellant,
                               vs.
                 WILLOW CREEK COMMUNITY
                                                                             FILED
                 ASSOCIATION, INC., A NEVADA                                 MAR 30 2016
                 NONPROFIT CORPORATION,                                      TRACE K. LYNDEMAN
                                                                         CLERK OF SUPREME COURT
                                     Respondent.                        BY
                                                                               DEPUTY CLERK

                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY:


                 cc: Hon. Susan Scann, District Judge
                      Stephen Haberfeld, Settlement Judge
                      Varricchio Law Firm
                      Gibbs Giden Locher Turner Senet & Wittbrodt LLP
                      Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (0)-1947

                                                                                        -061'977